Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites "wherein a number of the plurality of second blood pressure changes is a predefined number" which is not supported by the Specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at lines 3-5 "estimating a plurality of intermediate blood pressure change estimates, wherein the intermediate blood pressure change estimates correspond to respective time windows that are subsequent to the initial time window" in which the claimed "intermediate blood pressure change estimates" only appears once and does not have any connection with the rest of claim 1 and claims 2-7. 
Claims 2-7 depend from rejected claim 1 and therefore are rejected for the same reason.
Further, claim 7 recites "wherein a number of the plurality of second blood pressure changes is a predefined number" lacks antecedent basis because there is no "(number) of the plurality of second blood pressure changes is a predefined number" in claim 1. Claim 1 only recites "a plurality of second pressure changes" at line 10. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites "wherein the baseline blood pressure is obtained by measuring the baseline blood pressure" fail to further limit previously claimed limitation "obtaining a baseline blood pressure at an initial time window" recited in claim 1, at line 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	Claim 1 recites "a method for estimating a blood pressure of a user, comprising: obtaining a baseline blood pressure…and estimating the final blood pressure change estimate as a combination of the first blood pressure change and the plurality of second blood pressure changes; and obtaining the blood pressure of the user by adding the baseline blood pressure to the final blood pressure change estimate". Therefore, it is a process. 
	Step 2A, Prong 1: Judicial exception recited? Yes. Each limitation as recited in the claim is a process that, under BRI covers performance of the limitation in the mind and mathematical calculation such as "estimating blood pressure estimates, estimating a first blood pressure, and obtaining the blood pressure of the user by adding the baseline blood pressure to the final pressure change estimate. 
	Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a user does not take the claim limitation out of mental process grouping. Thus the claim recites a mental process and mathematical calculation grouping.
	2A-Prong 2: Integrated into a practical application? No.
	This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim when viewed alone or in combination recites data gathering such as "estimating a final blood pressure change estimate between the initial time window and a final time window, wherein estimating the final blood pressure comprises: estimating a first blood pressure change between the initial time window and the final time window; estimating a plurality of second blood pressure changes, wherein each second blood pressure change is between a respective time window of the respective time windows and the final time window; and estimating the final blood pressure change estimate as a combination of the first blood pressure change and the plurality of second blood pressure changes; and obtaining the blood pressure of the user by adding the baseline blood pressure to the final blood pressure change estimate."
	Step 2B: No. The recited limitation " estimating the final blood pressure change estimate as a combination of the first blood pressure change and the plurality of second blood pressure changes " and "obtaining the blood pressure of the user by adding the baseline blood pressure to the final blood pressure change estimate" are merely insignificant extra-solution activity and are merely data. Such data has unlimited use which cannot provide an inventive concept. 
	Therefore, claim 1 is ineligible. 
	Similarly, claims 2-7 do not include elements that are sufficient to amount to significantly more than the judicial exception. 
	Claims 8 and 16 recite "an apparatus" and "a non-transitory computer-readable storage medium" which do not offer a meaningful limitation beyond generally linking the apparatus or medium to a particular environment, that is, implementation via a "processor". In other words, the apparatus and medium claims are no different from the method of claim 1 in substance; the method claim recites a mental process and a mathematical calculation while the apparatus claim recite generic component configured to implement the same judicial exception. The claim do not amount to significantly more than the underlying mental process for the same reasons as applied above in claims 1-7. 
	Claims 9-15 and 17-20 depend from claims 8 and 16 respectively and are rejected for the same reasons as claims 8 and 16 as the claims recite a judicial exception which is not integrated into a practical application nor provided an inventive concept. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-14, 16, and 17, as best understood, are rejected under 35 U.S.C. 102 as being anticipated by Galeev et al. (hereinafter "Galeev")(USPAP. 20210353165).
Regarding claim 1, Galeev discloses a method for estimating a blood pressure of a user, comprising: 
obtaining a baseline blood pressure at an initial time window (Par. 130); 
estimating a plurality of intermediate blood pressure change estimates, wherein the intermediate blood pressure change estimates correspond to respective time windows that are subsequent to the initial time window (Par. 128);  
estimating a final blood pressure change estimate between the initial time window and a final time window, wherein estimating the final blood pressure comprises: 
estimating a first blood pressure change between the initial time window and the final time window; estimating a plurality of second blood pressure changes, wherein each second blood pressure change is between a respective time window of the respective time windows and the final time window (Par. 135: technique 1300 extracts, using first sensor data of the wearable device, a first feature related to a pulse wave in a first time window; and the technique 1300 extracts, using the second sensor data of the wearable device, a second feature related to the pulse wave in a second time window. Also see Par. 128);
 and estimating the final blood pressure change estimate as a combination of the first blood pressure change and the plurality of second blood pressure changes (Par. 136);
and obtaining the blood pressure of the user by adding the baseline blood pressure to the final blood pressure change estimate (Par. 129: blood pressure change can be added to a baseline blood pressure).
Regarding claim 2, Galeev discloses wherein the baseline blood pressure is obtained by measuring the baseline blood pressure (Par. 130).
Regarding claim 3, Galeev discloses wherein estimating the first blood pressure change between the initial time window and the final time window comprises: obtaining, at the initial time window, first features based on sensors of a wearable device; obtaining, at the final time window, second features based on the sensors of the wearable device of the user; obtaining respective feature differences between the first features and the second features (Par. 135: technique 1300 extracts, using first sensor data of the wearable device, a first feature related to a pulse wave in a first time window; and the technique 1300 extracts, using the second sensor data of the wearable device, a second feature related to the pulse wave in a second time window. Also see Par. 128); and using the respective feature differences as input to a model to obtain the first blood pressure change, wherein the model is trained to receive feature differences and output an estimated blood pressure difference (Pars. 120 and 136).
Regarding claim 8, Galeev discloses an apparatus for estimating a blood pressure of a user, comprising:
 a memory; and a processor, the processor configured to execute instructions stored in the memory to: obtain, at a first time point, first features (Pars. 120, 128, 130, and 136); 
obtain respective intermediate features at intermediate time points subsequent to the first time point; obtain final features at a final time point subsequent to the intermediate time points (Pars. 120, 128, 130, 136);
 obtain feature differences from the first features, at least some of the respective intermediate features, and the final features; obtain, for the feature differences, respective blood pressure difference estimates (Pars. 112, 120-122); 
select, from the respective blood pressure difference estimates, a first subset of first blood pressure difference estimates that form a first path from the first time point to {YB:01011853.DOCX }-58-the final time point; and combine, to obtain a first blood pressure difference between the first time point and the final time point, the first blood pressure difference estimates of the first subset of the blood pressure difference estimates (Pars. 112, 120-123, 127, 128).
Regarding claim 9, Galeev discloses wherein the instructions further comprise instructions to: obtain, at the first time point, a baseline blood pressure; and wherein to obtain the blood pressure of the user using the first blood pressure difference comprises to: add the baseline blood pressure and the first blood pressure difference (Par. 129: blood pressure change can be added to a baseline blood pressure; Par. 123: scaling/adding).
Regarding claim 10, Galeev discloses wherein the first features, the respective intermediate features, and the final features each includes sensor-based features obtained using data from sensors of a wearable device of the user (Pars. 128 and 135).
Regarding claim 11, Galeev discloses wherein the sensor-based features obtained using the data from the sensors include at least one pulse transit time, an amount of pressure that blood exerts on a skin surface of the user, or a pulse front velocity (Pars. 118, 128, 135).  
Regarding claim 12, Galeev discloses wherein the first features, the respective intermediate features, and the final features each further includes personal-based features relating to the user (Pars. 118-120).
Regarding claim 13, Galeev discloses wherein the instructions further comprise instructions to: select, from the respective blood pressure difference estimates, a second subset of second blood pressure difference estimates that form a second path from the first time point to the final time point, wherein the first path is different from the second path; combine, to obtain a second blood pressure difference between the first time point and the final time point, the second blood pressure difference estimates of the second subset of the blood pressure difference estimates; and {YB:01011853.DOCX }-59-combine the first blood pressure difference and the second blood pressure difference to obtain a combined blood pressure difference (Pars. 119-121). 
Regarding claim 14, Galeev discloses wherein to obtain the blood pressure of the user using the first blood pressure difference comprises to: add a baseline blood pressure and the combined blood pressure difference to obtain the blood pressure of the user (Pars. 123, and 129).
Regarding claim 16, Galeev discloses a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations for predicting a final current value at a final time point in situations of imbalanced training data in machine learning, the operations comprising: 
obtaining, at an initial time point, initial predictive features; obtaining, at the initial time point, an initial measured value; obtaining intermediate predictive features at points between the initial time point and the final time point (Pars. 120, 128, 130, and 136); 
obtaining, at the final time point, final predictive features (Pars. 120, 128, 130, and 136);
 selecting a first path, wherein the first path corresponds to a set of first data hops from the initial time point to the final time point , {YB:01011853.DOCX }-60-wherein each first data hop (time window includes features which can be extracted based on sampling of sensors) includes starting predictive features and ending predictive features, wherein the starting predictive features is one of the initial predictive features or one of the intermediate predictive features, and wherein the ending predictive features is another of the intermediate predictive features or the final predictive features (Pars. 119 and 120); 
calculating first respective predictive feature differences for the first data hops; obtaining, using the first respective predictive feature differences as inputs to a machine learning model, first respective predicted values; and combining at least the first respective predicted values to obtain the final current value (Pars. 119 and 120: Features differences are calculated for at least some of the features extracted from sensor data. However, personal features can be used as is. To illustrate, assume that only two features (F.sub.1 and F.sub.2) are extracted from the sensor data to be used for estimating the blood pressure change. Thus, the first features at the first time window can be F.sub.1.sup.t=1 and F.sub.2.sup.t=1; the second features at the second time window can be F.sub.1.sup.t=2 and F.sub.1.sup.t=2; and the features differences can be (F.sub.1.sup.t=2−F.sub.1.sup.t=1) and (F.sub.2.sup.t=2−F.sub.2.sup.t=1). These features differences are used as inputs to the ML model).
Regarding claim 17, Galeev discloses wherein the final current value being an estimated blood pressure (Pars. 112, 120-122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 15, 18, 19, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Galeev and Mackellar (USPAP. 20190246982).
Regarding claim 4, Galeev discloses everything as applied above. IN addition, Galeev discloses wherein estimating the first blood pressure change between the initial time window and the final time window (see above), but not further comprises: "obtaining a weight for the first blood pressure change, wherein the weight corresponds to a confidence level of the model in the first blood pressure change, and wherein the weight is based on data used to train the model."
Mackellar discloses " obtaining a weight for the first blood pressure change, wherein the weight corresponds to a confidence level of the model in the first blood pressure change, and wherein the weight is based on data used to train the model" (Pars. 50, 53, 56, 101, and 143).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Galeev's invention using Mackellar's invention to arrive at the claimed invention as specified in claim 4 in order to determine how different aspects of media affect a user's emotional state (Par. 25).
Regarding claim 5, Galeev and Mackellar disclose everything as applied above. In addition, Mackellar teaches "wherein the weight is obtained based on a clustering of the training data" (Par. 143).
Regarding claim 6, Galeev and Mackellar disclose everything as applied above.
In addition, Mackellar teaches wherein the final blood pressure change estimate is estimated as a weighted combination of the first blood pressure change and the plurality of second blood pressure changes (Par. 53).
Regarding claim 7, Galeev and Mackellar disclose everything as applied above. In addition, Galeeve discloses wherein a number of the plurality of second blood pressure changes is a predefined number (Galeev: Pars. 96, 120, 121, 122, and 127). 
Regarding claim 15, Galeev discloses everything as applied above (claim 8). Galeev discloses wherein to combine the first blood pressure difference and the second blood pressure difference to obtain the combined blood pressure difference (claim 14). 
However, Galeeve does not explicitly that the "(combining) comprises to: obtain, based on clustering of training data, a first weight of first blood pressure difference; obtain, based on the clustering of the training data, a second weight of first blood pressure difference; and compute the combined blood pressure difference as a weighted combination of the first blood pressure difference and the second blood pressure difference using the first weight and the second weight, respectively".
Mackellar teaches obtain, based on clustering of training data, a first weight of first blood pressure difference; obtain, based on the clustering of the training data, a second weight of first blood pressure difference; and compute the combined blood pressure difference as a weighted combination of the first blood pressure difference and the second blood pressure difference using the first weight and the second weight, respectively (Pars. 50, 53, 56, 101, and 143).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Galeev's invention using Mackellar's invention to arrive at the claimed invention as specified in claim 4 in order to determine how different aspects of media affect a user's emotional state (Par. 25).
Regarding claim 18, Galeev discloses everything as applied above (see claim 16).
However, Galeev does not explicitly disclose "wherein a respective weight of an estimated current value is based on a number of occurrences of the estimated current value in training data given the respective feature differences corresponding to the estimated current value."
Mackellar teaches "wherein a respective weight of an estimated current value is based on a number of occurrences of the estimated current value in training data given the respective feature differences corresponding to the estimated current value" (Mackellar: Pars. 50, 53, 56, 101, and 143).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Galeev's invention using Mackellar's invention to arrive at the claimed invention as specified in claim 4 in order to determine how different aspects of media affect a user's emotional state (Mackellar: Par. 25).
Regarding claim 19, Galeev and Mackellar disclose everything as applied above. In addition, Mackellar teaches "wherein the training data is clustered using to obtain the respective weight" (Mackellar: Par. 143).
Regarding claim 20, Galeev and Mackellar disclose everything as applied above. In addition, Galeev discloses "wherein the operations further comprising: obtaining, using respective second predictive feature differences of second data hops of a second path as inputs to a machine learning model, second respective predicted values; and combining at least the first respective predicted values and the second respective predicted values to obtain the final current value" (Galeev: Pars. 112, 128, 129, 139). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	August 19, 2022